IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-20998
                        Conference Calendar



MICHAEL JOE SUTTON,

                                          Petitioner-Appellant,

versus

GARY L. JOHNSON, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                          Respondent-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-98-CV-3128
                        - - - - - - - - - -
                          October 18, 2000
Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Michael Joe Sutton, Texas prisoner # 459428, appeals the

district court’s denial of his 28 U.S.C. § 2254 application.      A

certificate of appealability (COA) was previously granted.   The

respondent has filed a motion to dismiss the appeal as moot and a

motion to supplement the record with a copy of Sutton’s

certificate of mandatory supervision showing that Sutton was

released to mandatory supervision on August 9, 2000.   The

respondent’s arguments are meritorious.   Sutton has not shown an


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-20998
                                 -2-

injury-in-fact, and his habeas claims are moot due to his release

to mandatory supervision.   Spencer v. Kemna, 523 U.S. 1, 7

(1998); see Ex parte Hallmark, 883 S.W.2d 672, 674 (Tex. Crim.

App. 1994) (good-time credits apply only to an inmate’s

eligibility for parole or mandatory supervision and do not affect

the length of the inmate’s sentence).      Further, revocation of

Sutton’s mandatory supervision would not result in the

restoration of his good-time credits.      See Hallmark v. Johnson,

118 F.3d 1073, 1075-76 (5th Cir. 1997).      The respondent’s motions

are GRANTED, and this APPEAL IS DISMISSED AS MOOT.